Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Correction to the record: The restriction requirement incorrectly grouped the claims into group I drawn to claims 1 – 13 and group II drawn to claims 14 – 18. Group I now includes claim 14, and will be examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 - 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sridhar, US20040202914A1 (in IDS).

Regarding claim 1, Sridhar teaches a method for producing purified hydrogen and electrical power (P) in a combined hydrogen and electricity supply system whereby the ratio between purified hydrogen and electrical power (P) can be adjusted (electrochemical system which co-produces electricity and hydrogen)[0002], the method comprising the steps of:
introducing a carbonaceous fuel and steam into a pre-reformer, and in the pre-reformer reforming part of the carbonaceous fuel by steam reforming into a first reformate gas (S1) 
introducing the unconverted carbonaceous fuel and the first reformate gas (Si) into an anode side of a solid oxide fuel cell stack (introducing the reformed feed stream from the pr-reformer (124) in to the anode side (107) of the fuel cell)[fig. 1B][0036];
in the solid oxide fuel cell stack reforming at least part of the unconverted carbonaceous fuel by internal steam reforming into a second reformate gas (S2) comprising mainly hydrogen and carbon monoxide (further reforming of the feed stream occurs in the fuel cell)[0046], 
introducing an oxygen containing gas into a cathode side of the solid oxide fuel cell stack (oxygen containing gas is feed to the cathode side of the fuel cell)[0071],
in the solid oxide fuel cell stack converting oxygen of the oxygen containing gas as well as hydrogen and carbon monoxide of the first and second reformate gas (Si, S2) into electrical power (P) and an anode off-gas (the fuel cell reacts the fuel stream with the oxygen containing stream to generate power and an anode-off gas stream (109))[0018][fig. 1B];
introducing the anode off-gas into a hydrogen separation unit (fuel side exhaust is introduced to a hydrogen separator (113))[0032][fig. 1b], and
converting in the hydrogen separation unit the anode off-gas into purified hydrogen and an off-gas (the hydrogen separator (113) separates the hydrogen in the fuel side exhaust into a hydrogen rich stream and a tailgas stream)[0032][fig. 1b], 
whereby the reforming in the pre-reformer is performed as external reforming (the fuel reformer process is external to the fuel cell)[0035], 

that a controllable heating source is thermally coupled to the pre-reformer to provide the pre-reformer with controlled heat to control the reforming rate of the pre-reformer (fuel reformer (124) may be provided a separate heater instead of being thermally coupled to the fuel cell)[0037],
 that the electrical power (P) production is controlled to provide heat for internal reforming and to control internal reforming (heat of reaction resulting from the generation of electricity in the fuel cell can be used to drive internal reformation of the fuel stream)[0020][0051][0049], and 
that the amount of purified hydrogen as well as the amount of electrical power (P) produced is modulated by a combined control of external reforming, internal reforming and a fuel utilization rate (FU) of the solid oxide fuel cell stack (reformation rate to produce hydrogen and fuel utilization for the production of electricity are controlled parameters)[0049][0050][0051]. 

Regarding claim 3, Sridhar teaches the method of claim 1, wherein the purified hydrogen is not recirculated into the solid oxide fuel cell stack (purified hydrogen stream can be stored or exhausted)[0029][0032].

Regarding claim 4, Sridhar teaches the method of claim 1, further comprising the step of controlling the fuel utilization rate (FU) by varying an external electrical load connected to the solid oxide fuel cell stack (an electrical load drives the flow of reactants across the electrolyte during power generation)[0071]

Regarding claim 5, Sridhar teaches the method of claim 1, further comprising the step of controlling the fuel feed flow of the carbonaceous fuel (carbonaceous fuel feed rate is a controlled variable)[0049].

Regarding claim 6, Sridhar teaches the method of claim 1, further comprising the step of controlling the fuel utilization rate (FU) by varying the fuel flow of the carbonaceous fuel (electricity production rate is controlled by the fuel feed rate)[0049][0056]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over by Sridhar, US20040202914A1 (in IDS) as applied to claim 1 above, and further in view of Chandran, US20170301938A1

Regarding claim 2, Sridhar teaches the method of claim 1. 
Sridhar does not teach further comprising the step of heating the solid oxide fuel cell stack through external electrical energy, to provide heat to the solid oxide fuel cell stack for internal reforming.
Chandran teaches a SOFC system (power generation system (100)) wherein the fuel cell (fuel cell components (134)))[0030] performs internal reformation of a carbonaceous fuel stream (chamber (110) performs steam reforming)[0026] wherein the fuel cell comprises indirect electric heating elements (122)[fig. 1][0059] assist in maintain a temperature high enough for steam reformation to occur [0061].
	Then, it would have been obvious to one skilled in the art before the filing date of the invention to combine the electric heating elements of Chandra with the fuel cell system of Sridhar to provide a heat source for maintaining a sufficient temperature during the hydrogen production mode of the fuel cell.

Regarding claim 11, Sridhar teaches the method of claim 1.
Sridhar does not teach further comprising the step of electrically heating at least one of the pre-reformer, the steam generator, the SOFC stack, a fluid flowing such a carbonaceous feed or oxidant flow.
However, Sridhar teaches the pre-reformer having a separate heat source [0037], and an electric heat source would have been obvious to one of ordinary skill in the art as an obvious design choice. 
Further, Sridhar does not a steam generator, however, it would have been obvious to one or ordinary skill in the art before the filing date to include a steam source with an electric heat source as an obvious design choice 
Chandran teaches a SOFC system (power generation system (100)) wherein the fuel cell (fuel cell components (134)))[0030] performs internal reformation of a carbonaceous fuel stream (chamber (110) performs steam reforming)[0026] wherein the fuel cell comprises indirect electric heating elements (122)[fig. 1][0059] assist in maintain a temperature high enough for steam reformation to occur [0061].Then, it would have been obvious to one skilled in the art before the filing date of the invention to combine the electric heating elements of Chandra with the fuel cell system of Sridhar to provide a heat source for maintaining a sufficient temperature of the fuel cell.

Claims 7, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Sridhar, US20040202914A1 (in IDS).

Regarding claim 7, Sridhar teaches the method of claim 1. 
Sridhar does not teach further comprising the step of controlling the reforming rate of the pre-reformer by controlling the pre-reformer outlet temperature (T2).
However, it is known that reforming carbonaceous feed is an endothermic reaction which require heat input to occur. Then, it would have been obvious to one of ordinary skill in the art to control the rate of reaction by the amount of heat supplied to the pre-reformer. 

Regarding claim 8, Sridhar teaches the method of claim 6. 
Sridhar does not teach further comprising the step of controlling the heat provided to the pre-reformer limiting the rate of the external reforming by keeping the pre-reformer outlet temperature (T2), which means the outlet temperature of the first reformate gas (Si) and the 
However, Sridhar teaches an external heat source for the pre-reformer unit [0037], and control over the heat source would be an obvious design choice. Moreover, Sridhar teaches the fuel cell to be capable of internal reforming of the fuel feed, and a high utilization rate (utilization between 0 – 100%)[0056] is beneficial when operating with internal reforming as it provides heat for reforming. Then, it would have been obvious to one of ordinary skill in the art when lowering the heat of the pre-reformer to have a high fuel utilization for internal reforming in the fuel cell. 

Regarding claim 10, Sridhar teaches the method of claim 1. 
Sridhar does not teach further comprising the step of burning the off-gas and/or a make-up gas- to thereby provide heat to the pre-reformer and/or a steam generator.
However, burning off-gas to provide heat for steam reformation is a well-known design option in the art, and would have been obvious to one of ordinary skill in the art. 

Regarding claim 14, Sridhar teaches the method of claim 1, further comprising the step of managing the heat balance between solid oxide fuel cell stack and pre-reformer (reforming occurring in either fuel cell or pre-reformer, both, or neither) by allowing internal reforming of up to 90% to take place in the solid oxide fuel cell stack (fuel utilization rate between 0 – 100%)[0056].
	Sridhar does not give specific consideration to a heat balance, however, it would be inherently present in the design of Sridhar as it is a temperature depend process.

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over by Sridhar, US20040202914A1 (in IDS) as applied to claim 6 above, and further in view of Kakuwa, US20170338506A1.

Regarding claim 9, Sridhar teaches the method of claim 6, 
Sridhar does not teach further comprising the step of controlling the heat provided to the pre-reformer, keeping the pre-reformer outlet temperature (T2), which means the outlet temperature of the first reformate gas (Si) and the remaining carbonaceous fuel, between 450° C. and 850° C, and varying the hydrogen production by controlling the external electrical load.
	However, Sridhar teaches an external heat source for the pre-reformer unit [0037], and control over the heat source would be an obvious design choice.
	Kakuwa teaches a fuel cell system (100) with an internal reformer (2) wherein the internal temperature of the reformer is maintained in the necessary range for reformation to occur (highest temperature between (600 – 700 C)[fig. 1][0077]. This temperature range allows for a high efficiency of reformation as the conversion ratio is temperature dependent [0077].  
	Then, in the system of Sridhar where reformation can occur in either the external reformer or internal to the fuel cell and wherein fuel utilization is to be chosen between 0 – 100%, it would have been obvious before the filing date to control the internal temperature of the pre-reformer (and thereby the outlet temperature) within the claimed range to control the reformation rate of the carbonaceous feed. Moreover, Sridhar teaches the external electrical load to impact the rate of reaction within the fuel cell [0071], and it is known in the art when internal reforming occurs that heat of reaction from the generation of electricity can be used to provide . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Sridhar, US20040202914A1 (in IDS) as applied to claim 1 above, and further in view of McLarty, US20150280265A1.

Regarding claim 12, Sridhar teaches the method of claim 1. 
Sridhar does not teach further comprising the steps of: splitting a stream of carbonaceous fuel and steam in a first part and a second part, feeding the first part into the pre-reformer, bypassing the pre-reformer with the second part, combining the first and second part after the pre-reformer to a combined stream, and controlling the amount of the first and second part to thereby control the reforming rate of the combined stream.
	McLarty teaches fuel cell system capable of co-generating hydrogen and electricity wherein a fuel stream (42) is split before entering a reformer (24) such that one is used to form a fuel mixture (46) for use in the fuel cell while the other is directed to pass through a heat exchanger (48)[0038][fig. 1]. 
	Neither reference teaches the recombination of the two streams after the reformer. However, recombining the streams to allow a high rate of internal reformation to occur such as in the instance when a high rate of fuel utilization is occurring such that sufficient heat is present within the fuel cell would have been an obvious design choice. 
. 

Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over by Sridhar, US20040202914A1 (in IDS) as applied to claim 1 above, and further in view of Grieve, US20050196659A1.

Regarding claim 13, Sridhar teaches the method of claim 1, further comprising the step of controlling the reforming rate of the solid oxide fuel cell stack by measuring a temperature of the solid oxide fuel cell stack (inherent feature in controlling the fuel utilization rate of the fuel cell when internal reformation is occurring)[0056]. 
Sridhar does not teach in particular the outlet temperature (T1) of the cathode outlet, and based on the measured temperature of the solid oxide fuel cell stack cooling the solid oxide fuel cell stack by controlling the amount of the oxygen containing gas introduced in the cathode side.
	Grieve teaches a fuel cell system wherein the SOFC fuel cell temperature is controlled by controlling a counter-flow of inlet cathode and anode gas [0018][0027][0035]. Further, Grieve teaches that it is common in the art for waste heat created during power generation is commonly discarded by an abundance of cathode inlet air [0027]. 
	Then, it would have been obvious to one skilled in the art before the filing date to combine the teaching of cooling the fuel cell with the rate of gas introduced into the cathode side 
	Neither, reference specifically teach monitoring the outlet temperature of the cathode stream, however changing the temperature monitoring from an internal temperature to a cathode temperature does not contain a critical reasoning, and would have been obvious as a rearrangement of parts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759